UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 0-131224 Universal Tracking Solutions, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) NEVADA 20-5249860 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 3317 S. Higley Road, Suite 114-475 Gilbert, AZ 85297 (Address of Principal Executive Offices) (480) 855-8877 (Issuer's Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If changed since Last Report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Table of Contents APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common stock, as of June 30, 2011 was 22,124,373 shares, all of one class, $0.0001 par value per share. - 2 - Table of Contents UNIVERSAL TRACKING SOLUTIONS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS PART I Item 1. Financial Statements F - 1 Balance Sheets as of June 30, 2011 and December 31, 2010 F-1 Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 F-2 Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 F-3 Notes to Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis or Plan of Operation 4 Item 3.Quantitative and Qualitative Disclosures About Market Risk 5 Item 4.Controls and Procedures
